                            Case 19-23951-RAM                     Doc 23         Filed 01/15/20              Page 1 of 1

CGFD33 (10/01/16)




ORDERED in the Southern District of Florida on January 15, 2020




                                                                                                  Robert A Mark
                                                                                                  United States Bankruptcy Judge



                                               United States Bankruptcy Court
                                                  Southern District of Florida
                                                    www.flsb.uscourts.gov
                                                                                                                 Case Number: 19−23951−RAM
                                                                                                                 Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Debora Delancy Johnson
aka Deborah Ann Johnson, aka Deborah Ann Delancy
255 Grant Dr
Coral Gables, FL 33133

SSN: xxx−xx−2758




                         ORDER DISCHARGING TRUSTEE AND CLOSING CASE


An order dismissing the above named case has been entered. The trustee, Nancy K. Neidich, having filed
a final report, is discharged and this case is closed.


                                                                         ###
